DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-11, 13-20, and 22-30 (renumbered as 1-27) are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 19. Specifically, the prior art of record does not teach the features of the claim limitations that include listening, by an inbound global data synchronization reactor, for the edited event message in the global message pipeline; receiving the edited event message by the inbound global data synchronization reactor; generating an event command, by the inbound global data synchronization reactor, wherein the event command comprises the edited event information; publishing the event command, by the inbound global data synchronization reactor; and sending the event command to a second domain command pipeline, wherein an application in a second domain, listening for the event command in the second domain command pipeline, performs a first action in the second domain in response to receiving the edited event information or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 10, and 19.
The closest prior art of record, Microsoft (NPL, “Implementing event-based communication between microservices (integration events)”) teaches a publish/subscribe system and 
In addition, the prior arts of record do not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the publish/subscribe system and method for publishing events and processing messaging queue to incorporate the features of limitations disclosed above or similar limitations in combination with the other limitations as recited in the context of independent claims 1, 10, and 19.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157